        Case 1:21-mj-00315-RMM Document 1-1 Filed 03/16/21 Page 1 of 5




                                   STATEMENT OF FACTS

        Your affiant is a Special Agent with the Federal Bureau of Investigation (FBI) and I am
currently assigned to the Louisville, Kentucky Field Office. Currently, I am tasked with
investigating criminal activity in and around the U.S. Capitol grounds on January 6, 2021. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detection, investigation, and prosecution of violations of Federal criminal laws.

       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the U.S.
Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session, elected
members of the United States House of Representatives and the United States Senate were meeting
in separate chambers of the United States Capitol to certify the vote count of the Electoral College
of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint session
began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the House and
Senate adjourned to separate chambers to resolve a particular objection. Vice President Mike
Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly
after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00315-RMM Document 1-1 Filed 03/16/21 Page 2 of 5




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

             Evidence Linking MICHAEL ORANGIAS to Assault on the U.S. Capitol

        On or about January 12, 2021, the Louisville Field Division of the Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) received an anonymous tip stating that two employees
from KCC International in Louisville, Kentucky took a vacation day on January 6, 2021 to attend
the rally for President Trump in Washington, D.C. The tip identified one of the employees as
MICHAEL ORANGIAS and stated it was believed he entered the U.S. Capitol building.

        On or about January 12, 2021, the ATF forwarded the above-referenced anonymous tip to
the Louisville Field Office of the FBI for evaluation and review. The FBI conducted open source
searches for MICHAEL ORANGIAS, and found on the Internet his participation in a recorded
podcast     from     the     series    “Wildly      Uninteresting   Podcast”      (available     at
https://www.spreaker.com/user/10736989/podcast-91-x1). In the podcast, the host interviewed
MICHAEL ORANGIAS, who was described on the website as “someone who was in attendance
of the Jan. 6th 2021 protest in Washington DC.” Law enforcement listened to the podcast and
heard the person identifying himself as MICHAEL ORANGIAS admit to being at the U.S. Capitol
on January 6, 2021. Towards the end of the podcast, the podcast host asked MICHAEL
ORANGIAS what the point of the rally at the Capitol was. MICHAEL ORANGIAS responded,
“To keep America good. . . . Keeping the freedom of speech there. . . . If we let the left continue
what they’re doing, they’re going to keep taking more and more. . . .”

        On or about January 15, 2021, your affiant conducted a telephonic interview with
MICHAEL ORANGIAS. During the interview, MICHAEL ORANGIAS admitted to being
present at the Capitol on January 6, 2021. He stated that he left by car with a friend from Louisville,
Kentucky on January 5, 2021, and arrived in Washington, D.C. at approximately 9:30 a.m. on
Wednesday, January 6, 2021 to attend the rally for President Trump. MICHAEL ORANGIAS
stated that after attending the rally for President Trump, which was near the Washington
Monument, he followed a large group as they made their way to the U.S. Capitol. He denied doing
anything wrong and denied going into the U.S. Capitol building. He claimed that he made it to
the front of the Capitol building, which he described as the “patio,” and saw police barricades
blocking off sections of the Capitol. Your affiant asked MICHAEL ORANGIAS again whether
he had entered the Capitol building. He again stated that he made it to the doorway and then turned
around. He claimed that he remained on the exterior patio area for approximately an hour before
leaving the U.S. Capitol grounds. He stated that he left Washington, D.C. later on January 6, 2021
and arrived back in Louisville at approximately 5:30 a.m. on Thursday, January 7, 2021.

        Later on or about January 15, 2021, your affiant conducted an in-person interview of
MICHAEL ORANGIAS at his place of employment in Louisville, Kentucky. MICHAEL
ORANGIAS again admitted to being at the Capitol on January 6, 2021, and recounted primarily
the same version of events he stated during the telephonic interview. However, during this
interview, he admitted that he did make his way through the doors into the Capitol building. He
admitted that he stayed in the entryway area of the Capitol building for approximately five to seven
        Case 1:21-mj-00315-RMM Document 1-1 Filed 03/16/21 Page 3 of 5




minutes before going back outside. MICHAEL ORANGIAS admitted that he captured this
moment with a video on his cell phone.

        MICHAEL ORANGIAS signed a consent form granting law enforcement access to review
and image the videos and photographs on his telephone related to the events of January 6, 2021.
These videos and photographs were imaged on scene by a FBI-Louisville computer scientist. Two
of the photos are shown below.




        Law enforcement reviewed and collected video provided by the U.S. Capitol Police, which
includes security camera footage inside and outside of the U.S. Capitol building. While reviewing
this video footage, your affiant observed an individual who appears to be MICHAEL ORANGIAS,
wearing the same white and black baseball cap that can be seen in the photo from MICHAEL
ORANGIAS’ cell phone (shown above) taken while he was standing outside the Capitol building.
A review of the U.S. Capitol Police video footage revealed that MICHAEL ORANGIAS entered
the Capitol building on January 6, 2021 at approximately 2:50 p.m. and exited at approximately
2:55 p.m. The video shows MICHAEL ORANGIAS entering with a large crowd, panning the area
with his cellphone, and exiting the building. The following images are a sampling of screenshots
obtained from that footage. MICHAEL ORANGIAS is circled in red.
Case 1:21-mj-00315-RMM Document 1-1 Filed 03/16/21 Page 4 of 5
           Case 1:21-mj-00315-RMM Document 1-1 Filed 03/16/21 Page 5 of 5




           Based on the aforementioned evidence, there is probable cause to believe that MICHAEL
    ORANGIAS was present inside the U.S. Capitol building during the riot and related offenses that
    occurred at the U.S. Capitol building, located at 1 First Street, NW, Washington, D.C. 20510 on
    January 6, 2021 and participated in the obstruction of the Congressional proceedings.

            Accordingly, your affiant submits that there is probable cause to believe that MICHAEL
    ORANGIAS violated 18 U.S.C. § 1752(a)(l ) and (2), which makes it a crime to (1) knowingly
    enter or remain in any restricted building or grounds without lawful authority to do so; and (2)
    knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
    official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
    restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
    orderly conduct of Government business or official functions; or attempts or conspires to do so.
    For purposes of Section 1752 of Title 18, a "restricted building" includes a posted, cordoned off,
    or otherwise restricted area of a building or grounds where the President or other person protected
    by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
    building or grounds so restricted in conjunction with an event designated as a special event of
    national significance.

            Your affiant submits there is also probable cause to believe that MICHAEL ORANGIAS
    violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly
    (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at
    any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
    disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
    conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
    either House of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                          �-�
                                                        C�topher Assel, Special Agent
                                                        Federal Bureau of Investigation



    Attested to by the applicant in accordance with the requirements of Fed. R. C rim. P. 4.1
    by telephone, this 16th day of March 2021.




--HON. ROBIN M. MERIWEATHER
  U.S. MAGISTRATE JUDGE
